

Exhibit 10.2


Private & Confidential      December 1st, 2014
Attention: Super Micro Computer Taiwan, Inc.


RE: The Summary of Credit Facility
According to Supermicro’s needs of debt finance, CTBC Bank Co., Ltd. would like
to propose the indicative bank facilities and terms below.


Product Type
Proposed Line amount
Tenor
Proposed Rate
Notes
Short term Loan
NTD 700MM
1 year
I1 + 0.25%
 Collateral: Bade factory


OA loan
USD 17MM
1 year
COF(1M)+0.3%
1.    Clean loan
2.    each transaction’s tenor ≦ 120 days,
3.    OA loan needs to provide list once drawn down.
4.    OA loan is financed 80% of Invoice amount for each transaction

•
I1 is defined as CTBC Bank’s cost of New Taiwan Dollar fund.

•
COF is defined as CTBC Bank’s cost of US Dollar fund.



Collateral:
Bade factory


Term:
Above credit lines are totally capped to NTD 1,000MM.


Tenor: 1 year is from 1st Dec., 2014 to 30th Nov., 2015.


We look forward to having the opportunity to work with you to finance this
important transaction. Should you have any questions on the proposed facilities
and terms, please feel free to contact us.


Yours faithfully,
/s/CTBC Bank Co., Ltd.
CTBC Bank Co., Ltd.

